t c memo united_states tax_court barry and debra bulakites petitioners v commissioner of internal revenue respondent docket no filed date carolyn j jackson for petitioners robert e marum and richard fultz for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules of continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction although respondent contends that this case should be dismissed on the ground that barry and debra bulakites petitioners failed to file their petition within the time prescribed by sec_6213 and sec_7502 petitioners argue that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 because there is no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute regarding the proper ground for dismissal see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir background on date petitioners filed joint federal_income_tax returns for the taxable years and on each of those returns petitioners listed their address a sec_53 christopher lane guilford connecticut the guilford address continued practice and procedure on date respondent mailed a 30-day_letter to petitioners at the guilford address in the 30-day_letter respondent notified petitioners of proposed changes to their tax_liability for on date petitioners' accountant edward e pratesi mr pratesi wrote a letter to respondent's agent apparently in response to the 30-day_letter mr pratesi's letter stated as follows because our client barry bulakites has relocated to michigan the enclosed letter was not received until recently in accordance with my client's wishes we request an appeal of the tax and related penalties the reason for the appeal is that certain documentation supporting a disallowed deduction must be located upon mr bulakites' return to connecticut mr pratesi's letter made no mention of mr bulakites' address in michigan in the interim on date petitioners executed a form_2848 power_of_attorney and declaration of representative appointing mr pratesi as their attorney-in-fact regarding their federal_income_tax liabilities for the taxable years and petitioners listed the guilford address as their address on the form_2848 line of the form_2848 provides in pertinent part as follows notices and communications original notices and other written communications will be sent to you and a copy to the first representative listed on line unless you check one or more of the boxes below although the first of three boxes referred to in line provided an election under which all original notices would be sent to petitioners' attorney-in-fact petitioners did not check the box respondent received petitioners' form_2848 on date on date respondent's agent left a recorded telephone message for mr pratesi reminding him of the need to respond further to the 30-day_letter mr pratesi did not respond to the message nor did he respond further to the 30-day_letter on date respondent mailed a notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure as well as an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the notice_of_deficiency was mailed to petitioners at the guilford address ie the address listed by petitioners on their income_tax returns for and respondent did not mail a copy of the notice_of_deficiency to mr pratesi it appears that petitioners' income_tax return for was not filed before the notice_of_deficiency was mailed the notice_of_deficiency was apparently forwarded by the u s postal service to petitioners in michigan in any event petitioners received the notice_of_deficiency no later than the latter part of date on date a date days after the notice_of_deficiency was mailed the court received and filed a petition for redetermination contesting respondent's deficiency determination the petition arrived at the court in an envelope bearing a u s postal service postmark date of date a date days after the notice_of_deficiency was mailed the petition which is dated date was signed on petitioners' behalf by their counsel carolyn j jackson esq ms jackson at the time that the petition was filed petitioners resided in east lansing michigan as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioners filed an objection to respondent's motion to which respondent filed a response this matter was called for hearing at the court's motions session in washington d c on date counsel for both parties appeared at the hearing and presented argument with respect to the pending motion the petition consisting of a preamble five numbered paragraphs and a prayer for relief is less than three pages in length discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 see sec_7502 see also sec_301_7502-1 proced admin regs respondent mailed the notice_of_deficiency in question to petitioners at the guilford address on date the petition which arrived at the court in an envelope postmarked date was filed by the court on the date of receipt ie on date because the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioners' failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 petitioners contend that the notice is invalid because respondent did not use due diligence in attempting to determine their last_known_address prior to mailing the notice although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations thereunder we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see 857_f2d_676 9th cir affg 88_tc_1042 the burden of proving that a notice_of_deficiency was not sent to the taxpayer at the taxpayer's last known petitioners do not complain that respondent failed to send a copy of the notice_of_deficiency to mr pratesi it should be recalled that petitioners' income_tax returns for and were filed on date and that the notice_of_deficiency was mailed to petitioners on date as previously noted it appears that petitioners' income_tax return for was not filed before the notice_of_deficiency was mailed address is on the taxpayer 89_tc_806 petitioners do not dispute that they did not provide respondent with clear and concise notice of a change_of address however petitioners contend that mr pratesi's letter dated date put respondent's agent on notice that mr bulakites was in the process of relocating to michigan and therefore that respondent knew or should have known that the guilford address was not petitioners' correct address considering all of the facts and circumstances including the fact that petitioners listed the guilford address as their address on the form_2848 submitted to respondent on date we are not persuaded that respondent in the exercise of reasonable diligence knew or should have known that the guilford address was not petitioners' correct address thus we find that the deficiency_notice was mailed to their last_known_address in addition petitioners actually received the notice_of_deficiency no later than the latter part of date it is well settled that a notice_of_deficiency is not invalid merely because it is not sent to a taxpayer at the taxpayer's last_known_address in particular an otherwise erroneously addressed notice_of_deficiency remains valid under sec_6212 if it is actually received in sufficient time to permit the taxpayer without prejudice to file a timely petition for redetermination see 81_tc_65 erroneously addressed notice held valid in light of actual receipt by the taxpayer days after it was mailed see also 55_f3d_216 6th cir affg tcmemo_1993_143 the notice_of_deficiency was mailed to petitioners on date the record as developed at the hearing shows that petitioners actually received the notice_of_deficiency no later than the latter part of date consequently petitioners had no less than days in which to file a timely petition for redetermination with the court the court has held that receipt of a notice_of_deficiency with as few a sec_30 days remaining in the 90-day filing period was not prejudicial to the taxpayer see bowers v commissioner tcmemo_1991_609 days remaining fileff v commissioner tcmemo_1990_452 days remaining george v commissioner tcmemo_1990_147 days remaining manos v commissioner tcmemo_1989_442 at least days remaining loftin v commissioner tcmemo_1986_322 days remaining but see 815_f2d_1400 11th cir receipt of notice with days remaining in the filing period is not ample time in which to prepare a petition 73_tc_690 receipt of notice with days remaining in the filing period is prejudicial to the taxpayer consistent with mulvania v commissioner supra we hold that petitioners received the notice_of_deficiency with sufficient time to file a timely petition for redetermination that petitioners suffered no prejudice and that the notice_of_deficiency in question is valid because petitioners failed to file their petition in a timely manner we will grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioners cannot pursue their case in this court they are not without a remedy in short petitioners may pay the tax file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
